EXHIBIT 23.1CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of DirectorsGold Lakes Corp.We hereby consent to the inclusion in this Registration Statement on form S-1 of our report dated November 13, 2015 relating to the financial statements of Gold Lakes Corp. as of and for the years ended July 31, 2015 and July 31, 2014.We further consent to being named as "Experts" in accounting and auditing as defined in the report. /s/ ZBS Group LLPZBS Group LLPPlainview, New YorkApril 11, 2016255 Executive Drive, Suite 400 Plainview, New York 11803Tel: (516) 394-3344 Fax: (516) 908-7867www.zbscpas.com
